Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 08, 2016

The Court of Appeals hereby passes the following order:

A17I0090. THE CHILDREN’S DEFENSE FUND et al. v. KALEEM
     MCINTYRE et al.

       Kaleem McIntyre, individually and as the administrator of the estate of Isabella
McIntyre Tobin, filed a complaint for disgorgement and constructive trust, seeking
the return of charitable contributions that a prior estate administrator had made to The
Children’s Defense Fund and Morehouse College on the ground that those
contributions were not authorized under the decedent’s will. The trial court denied
the organizations’ motions to dismiss, and they now seek interlocutory review in this
Court.

       Our State Constitution grants the Georgia Supreme Court jurisdiction over
appeals in “[a]ll cases involving wills.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III
(3). “The Georgia Supreme Court has interpreted this language to mean only those
cases where the validity or construction of a will is the main issue on appeal.” In re
Estate of Farkas, 325 Ga. App. 477, 478 (1) (753 SE2d 137) (2013). Because it
appears that the construction of the decedent’s will is a main issue in this application,
the application is hereby TRANSFERRED to the Supreme Court.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/08/2016
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.